NO.  07-10-0042-CV
 
IN THE COURT OF
APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 
FEBRUARY 22, 2010
__________________________
 
IN THE MATTER OF THE
MARRIAGE OF
JESSICA N. ROQUE AND
JOSE LUIS ROQUE
___________________________
 
FROM
THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;
 
NO. 2008-545,444;
HONORABLE JUDY PARKER, JUDGE
___________________________
 
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
 
Appellant
Jose Luis Roque filed a notice of appeal on February
1, 2010.  However, he did not pay the
required filing fee of $175.  See Tex. R. App. P. 5 & Appendix.  By letter of February 3, we informed appellant
that failure to pay the filing fee within ten days of the letter might result
in dismissal according to Rule of Appellate Procedure 42.3(c).  Tex. R. App. P. 42.3(c).  The deadline passed without payment of the
filing fee.
            Finding appellant has
not paid the filing fee required by rule, and finding that we have given notice
to all parties, we dismiss the appeal pursuant to Rule 42.3(c).
            
It
is so ordered.
 
            
                                                                                                James
T. Campbell
                                                                                                            Justice